Citation Nr: 1241108	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-27 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  

3.  Entitlement to service connection for a disability manifested by left foot cramps, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  

4.  Entitlement to service connection for a disability manifested by right foot cramps, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  

5.  Entitlement to service connection for a disability manifested by left hamstring tightness, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  

6.  Entitlement to service connection for a disability manifested by right hamstring tightness, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  

7.  Entitlement to an initial disability higher than 20 percent for service-connected lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery (lumbar spine disability).  

8.  Entitlement to an initial disability rating higher than 10 percent for service-connected left lumbar radiculopathy.  

9.  Entitlement to an initial disability rating higher than 10 percent for service-connected right lumbar radiculopathy.  

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979 and from January 1980 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

An April 2007 rating decision granted service connection for lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery, effective June 9, 2006 with a 20 percent disability rating.  The Veteran was notified of the decision by a June 2007 letter.  Although he did not expressly file a notice of disagreement (NOD) with the April 2007 decision, he submitted a statement later in June 2007 that was construed as a claim for increase.  As the claim, and other new and material evidence was added to the file prior to the expiration of the appeal period, the evidence is considered to have been filed in connection with the pending claim.  See 38 C.F.R. § 3.156(b) (2012).  Thus, the rating issue pertaining to the lumbar spine disability is best characterized as an appeal for a higher initial rating as that claim is still pending.

An October 2007 rating decision confirmed and continued the 20 percent rating for the lumbar spine disability.  At that time, the RO also granted service connection for left and right lower extremity radiculopathy, effective June 19, 2007 with 10 percent rating respectively.  The Veteran filed a NOD as to that decision in November 2007.

A May 2009 rating decision confirmed and continued the three ratings and also denied service connection for left and right hip disability, left and right hamstring disability, left and right foot disability, and entitlement to TDIU.  The Veteran submitted a timely NOD with this decision in August 2009.  A July 2010 statement was accepted by the RO as a substantive appeal in lieu of VA Form 9 for all ten issues on appeal.

In his July 2010 substantive appeal, the Veteran requested a hearing before a Decision Review Officer at his local RO, which was scheduled for December 2010.  Notice of the scheduled hearing was sent to the Veteran's address of record; however, he did not appear for the scheduled hearing and has not provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

Review of the record reveals that the Veteran submitted new evidence in support of his lumbar spine claim after the RO issued its statement of the case in July 2010.  The evidence consists of an MRI of the Veteran's lumbar spine that was conducted in June 2011 and the evidence was not submitted with a waiver.  In this regard, the Board notes that 38 C.F.R. § 20.1304(c) (2012) generally requires that all new evidence be referred to the agency of original jurisdiction (AOJ) for review unless waived by the appellant.  However, the Board finds that a remand is not necessary because the June 2011 MRI report is cumulative and duplicative of MRI reports that were already associated with the record.  The Board also finds that the evidence does not contain any information or evidence with regard to whether the Veteran's lumbar spine disability warrants a higher rating under the rating criteria.  In this regard, the Board notes that a spinal disability is evaluated based upon the presence of muscle spasms and other symptoms, as well as limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code (DC) 5237 (2012).  However, the June 2011 MRI report does not contain any relevant evidence with respect to any of the symptoms used to evaluate a spinal disability.  Therefore, the Board finds that the June 2011 MRI report need not be referred to the AOJ because it does not contain any new evidence relevant to the Veteran's lumbar spine increased rating claim.  See 38 C.F.R. § 20.1304(c).  

For reasons discussed below, the issues of entitlement to service connection for a left and right hip disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a disability manifested by left and right foot cramping that is due to any incident or event in military service, or aggravated by, proximately due to, or the result of a service-connected disability.

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a disability manifested by left and right hamstring tightness that is due to any incident or event in military service, or aggravated by, proximately due to, or the result of a service-connected disability.

3.  From June 9, 2006, to August 8, 2007, the Veteran's service-connected lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery was manifested by forward flexion limited to 30 degrees with consideration of the functional effects of painful motion.

4.  From August 9, 2007, the Veteran's service-connected lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery is manifested by low back pain that radiates into the lower extremities, muscle spasms, and tenderness.  The Veteran is able to demonstrate forward flexion to no less than 40 degrees, with pain additionally limiting his movement to no less than 35 degrees.  However, the evidence does not show that the lumbar spine is fixed in flexion or extension and manifested by any of the symptoms consistent with unfavorable ankylosis.  There is no evidence of intervertebral disc syndrome or incapacitating episodes which have required treatment or bed rest prescribed by a physician.  

5.  The Veteran's service-connected left and right lower extremity radiculopathy disabilities more nearly approximate a moderate impairment manifested by complaints of radiating pain, numbness, and weakness.  There is objective evidence of impaired sensation but not completely absent sensory impairment to light touch and pinprick testing in the left and right lower extremities.  The Veteran also has decreased muscle strength against movement in hip flexion and extension, knee extension, ankle dorsiflexion and plantar flexion, and ankle jerk bilaterally.  However, the Veteran's neurologic disability is not manifested by muscle atrophy and does not result in left or right foot dangling or dropping, no active movement in the muscles below the knees, or weakened or lost flexion of either knee.  


CONCLUSIONS OF LAW

1.  A disability manifested by left and right foot cramping was not incurred in nor aggravated by active service and is not aggravated by, proximately due to, or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).  

2.  A disability manifested by left and right hamstring tightness was not incurred in nor aggravated by active service and is not aggravated by, proximately due to, or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).  

3.  From June 9, 2006, to August 8, 2007, the schedular criteria for an initial disability rating of 40 percent (but no higher) for service-connected lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237 (2012).  

4.  From August 9, 2007, the schedular criteria for a disability rating higher than 20 percent for service-connected lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237 (2012).  

5.  The schedular criteria for an initial, 20 percent disability rating (but no higher) for service-connected left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2012).

6.  The schedular criteria for an initial, 20 percent disability rating (but no higher) for service-connected right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA for the seven claims being decided herein.  Specifically, June 2006, July 2007, and May 2008 letters advised the Veteran of the evidence and information necessary to substantiate a service connection, increased rating, and TDIU claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Although the letters did not expressly note the secondary service connection provisions, the Veteran has shown actual knowledge of what is needed to substantiate a claim under that theory given his statements in support of his claims.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

The Veteran was also provided with VA examinations in July 2006, August 2007 and February 2009 in conjunction with the claims on appeal, and there is no allegation or indication that the examinations rendered in this appeal were inadequate.  Therefore, the Board will proceed with review of the Veteran's claims based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist for these claims.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the seven claims.  

II.  Analysis

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  38 C.F.R. § 3.310(b).  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for disabilities manifested by cramps in his left and right feet, as well as tightness in his left and right hamstrings.  Due to the similar medical history and evidence related to these claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The evidence does not show, nor does the Veteran allege, that he currently has a bilateral foot and hamstring disability that was incurred in or otherwise related to his military service.  Indeed, the STRs do not show that the Veteran manifested a chronic bilateral foot or hamstring disability during service.  In this regard, the STRs show that, in August 1984, the Veteran sought treatment for right lateral foot pain; however, x-rays were negative for a fracture and he was diagnosed with a bone bruise.  Nevertheless, the STRs do not contain any subsequent or additional complaints, treatment, or findings related to a bilateral foot or hamstring disability manifested during service, to include at a physical examination conducted in May 1988.  Therefore, the Board finds that the complaint of right foot pain during service did not result in a chronic right or left foot disability given the other evidence.  The Board also finds that a chronic left or right hamstring disability was not manifested during service.  

Nevertheless, the Veteran has asserted that he currently has disabilities involving his bilateral feet and hamstrings that are secondary to his service-connected lumbar spine and bilateral radiculopathy disabilities.  At the February 2009 VA examination, the Veteran reported that his bilateral hamstring tightness began in 2008 as a result of his service-connected lumbar spine and bilateral radiculopathy disabilities.  However, objective examination revealed normal muscle function and his muscle strength was only slightly limited (4/5) due to pain.  Given the essentially normal examination of the Veteran's hamstrings, the VA examiner did not provide a diagnosis related to the hamstrings, as he noted that there was no pathology identified.  Likewise, while the Veteran reported having bilateral foot cramps at the February 2009 VA examination, the VA examiner noted that the Veteran did not report for a scheduled electromyography or nerve conduction study (EMG/NCS) and, as a result, did not provide a diagnosis related to the Veteran's bilateral feet.  

In evaluating this claim, the Board notes that the Veteran is competent to report his symptoms of foot cramping and hamstring tightness.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, "foot cramping" and "hamstring tightness" are merely symptoms and, as noted above, there is no medical evidence of record which contains objective clinical findings of an underlying or associated foot or hamstring disability to which the Veteran's subjective complaints of foot cramping and hamstring tightness have been attributed.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In addition to the foregoing, the Board notes that the presence of a foot or hamstring disability is not a simple medical question (other than perhaps flat feet, which the Veteran has not claimed) and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the presence of any such claimed disability.  

Therefore, based on the foregoing, the Board finds there is no competent lay or medical evidence of record which shows that the Veteran currently suffers from a bilateral foot or bilateral hamstring disability that is manifested by foot cramping or hamstring tightness.  As noted above, there was no objective pathology of a bilateral hamstring disability at the February 2009 VA examination and there is no other competent lay or medical evidence of record which contains a diagnosis of a bilateral hamstring disability, including one manifested by hamstring tightness.  Likewise, the evidentiary record does not contain any objective evidence of a bilateral foot disability, including at the February 2009 VA examination because the Veteran did not present for a scheduled EMG and NCS, which may have revealed evidence material to the outcome of this claim.  In any case, an older EMG is of record that was conducted in August 2006.  It revealed no abnormalities of the lower extremities.

In this context, the Board notes that VA has a duty to assist a claimant in the development of a claim, which includes providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the Court has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, VA regulations provide that when, without good cause, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2012).  The Veteran did not report for the scheduled EMG/NCS in February 2010 and he has not provided good cause as to why a new examination should be scheduled.  Therefore, the claim shall be based upon the evidence of record; however, as also noted, there is no competent lay or medical evidence of record which contains a diagnosis of a bilateral foot disability, to include one manifested by bilateral foot cramping.  

Even if the Board assumed, arguendo, that the Veteran has a current bilateral foot or hamstring disability, the evidence of record does not establish that his bilateral foot and hamstring disabilities are secondary to his service-connected disabilities.  Indeed, the February 2009 VA examiner specifically stated that the Veteran's bilateral hip tightness is not caused by or a result of his service-connected disabilities, noting that the muscle examination was unremarkable.  The February 2009 VA examiner was unable to render a nexus opinion with regard to the claimed bilateral foot disability without resorting to mere speculation; however, the Board finds probative that there is no competent evidence of record which shows that he Veteran has a separate neurologic disability that is due to his service-connected lumbar spine disability other than his already service-connected bilateral radiculopathy disability.  

Regardless, the Board notes that the Veteran has not identified or submitted any competent lay or medical evidence which shows he has manifested or been diagnosed with a bilateral foot or bilateral hamstring disability at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, based on the foregoing reasons and bases, the Veteran's claims of service connection for disabilities manifested by left and right foot cramps and left and right hamstring tightness must be denied, and there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where as here, when the current three rating appeals arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point since the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2012).  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbar Spine Disability

Service connection for lumbar paravertebral muscle spasms, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery (hereinafter "lumbar spine disability") was established in April 2007.  The RO assigned an initial 20 percent disability rating pursuant to 38 C.F.R. § 4.71a, DC 5299-5237 (2012), effective June 9, 2006.  

In February 2008, the Veteran submitted an informal claim seeking a higher disability rating for his service-connected disabilities, which is the basis of the current appeal.  He has asserted that his service-connected lumbar spine disability warrants a rating higher than 20 percent.  

The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned DC 5299-5237 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2012).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to DCs 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  Under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The pertinent evidence of record includes VA examination reports dated July 2006, August 2007 and February 2009.  The evidentiary record also contains treatment records dated through 2009; however, except at specifically noted below, the treatment records do not contain any evidence relevant to the rating criteria used to evaluate the Veteran's service-connected lumbar spine disability, such as range of motion or the presence of other symptoms, such as muscle spasms, guarding, or tenderness.  Therefore, the VA examination reports are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's service-connected lumbar spine disability.  

At the July 2006 VA examination, the Veteran reported having chronic back pain that started in 1984.  He was not receiving current treatment other than taking pain medication and muscle relaxants.  There was no urinary incontinence or other potentially related symptoms.  The Veteran did also complain of moderate decreased motion, mild stiffness, mild low back spasm, and mild pain.  No IVDS was reported.  Examination showed a normal posture and mild antalgic gait.  There was no abnormal spinal curvature or ankylosis.  The examiner noted moderate muscle spasm, guarding, pain with motion, and mild tenderness.  Range of motion of the thoracolumbar spine was forward flexion to 40 degrees with pain at 30 degrees; extension to 20 degrees with pain at 15 degrees; left and right lateral flexion to 20 degrees with pain at 15 degrees; left and right lateral rotation to 30 degrees with pain at 25 degrees on the left side.  Passive range of motion also showed pain on flexion at 30 degrees, although he could flex to 50 degrees.  The examiner expressly noted that there was no additional limitation of motion on repetitive weakness due to pain and other factors.  Strength, sensory, and reflex examinations were normal.  After x-rays and other testing were administered, the examiner diagnosed the Veteran with lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery.

At the August 2007 VA examination, the Veteran reported having constant low back pain that radiated into his neck and flared-up six days a week.  He reported that his flare-ups last for one to two days and resulted in an inability to play basketball or baseball, play with his child, or lift his nephew.  The Veteran was unable to recall if he was given a medical certificate requiring bed rest and no work during the previous year due to an acute intervertebral disc syndrome but he reported being given a medical certificate for one day on one occasion.  He denied experiencing urinary incontinence or retention, as well as fecal incontinence or erectile dysfunction.  However, he reported experiencing urinary urgency and frequency, with a daytime voiding interval of two to three hours and nocturia with three voidings per night.  He also reported experiencing numbness, paresthesias, and left or foot weakness.  

Objective examination revealed bilateral spasms, painful motion, and tenderness, but there was no evidence of atrophy, guarding, or weakness and the examiner noted that the Veteran's muscle spasms and tenderness were not severe enough to be responsible for abnormal gait or spinal contour.  In fact, the Veteran's gait was normal and his spine was symmetrical in appearance, with no evidence of kyphosis, lumbar flattening or lordosis, scoliosis, or reverse lordosis.  There was no evidence of thoracolumbar ankylosis, as the Veteran was able to demonstrate movement in all planes of excursion tested.  Indeed, the Veteran demonstrated forward flexion to 85 degrees, with no evidence of painful motion, including after repetitive motion.  There was also no additional loss of motion on repetitive use.  He demonstrated extension to five degrees, with pain throughout, including after repetitive use.  He also demonstrated lateral flexion and rotation to the left and right to 20 degrees, with pain at 10 degrees.  

Motor examination was normal with active movement against full resistance in bilateral hip flexion and extension, bilateral knee extension, right ankle dorsiflexion and plantar flexion, and right great toe extension.  However, there was slightly limited motor function in left ankle dorsiflexion and plantar flexion, as well as left great toe extension, with active movement against some resistance.  There was normal muscle tone and no evidence of muscle atrophy.  Sensory examination of the lower extremities revealed normal sensation to pinprick and slightly decreased sensation to light touch.  Position sense and vibration were not tested.  The VA examiner noted that there was diminished smooth sensation on the left and right which did not follow any specific dermatomal pattern.  The Veteran had normal reflexes to bilateral knee jerk, bilateral plantar flexion, and right ankle jerk; however, left ankle jerk was absent.  

At the February 2009 VA examination, the Veteran reported having constant low back pain which radiated into both lower extremities and was manifested by flare-ups every two to three weeks.  There was no evidence of incapacitating episodes of spine disease at that time.  The Veteran reported experiencing numbness, paresthesias, and leg or foot weakness, but he denied having urinary or fecal incontinence, urinary urgency, retention, or frequency.  He also denied having obstipation or erectile dysfunction.  

Objective examination revealed bilateral spasms, painful motion, tenderness, and weakness, but there was no evidence of atrophy or guarding.  The VA examiner noted that the Veteran's muscle spasms and tenderness were not severe enough to be responsible for abnormal gait or spinal contour.  The Veteran was able to demonstrate forward flexion to 40 degrees, extension to 10 degrees, left lateral flexion to 14 degrees, left lateral rotation to 20 degrees, right lateral flexion to 12 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of painful motion including after repetitive motion.  Repetitive motion also revealed additional limitation of motion due to pain, including flexion limited to 35 degrees, extension limited to 8 degrees, left lateral flexion limited to 12 degrees, right lateral flexion limited to 10 degrees, and left and right lateral rotation limited to 14 degrees.  

Motor examination was slightly limited with active movement against some, but not full, resistance in bilateral hip flexion and extension, bilateral knee extension, bilateral ankle dorsiflexion and plantar flexion, and bilateral great toe extension.  There was normal muscle tone and no evidence of muscle atrophy.  Sensory examination revealed normal sensation to pinprick and light touch in the left lower extremity but slight decreased sensation to pinprick and light touch in the right lower extremity.  Position sense and vibration were not tested.  The VA examiner noted that the Veteran's sensory perception was limited in the L5 dermatome area on the right.  The Veteran had normal reflexes to bilateral knee jerk and bilateral plantar flexion; however left and right ankle jerk were absent.  

In applying the foregoing facts to the General Rating Formula, the Board finds that the preponderance of the evidence does not support the grant of a disability rating higher than 20 percent for the Veteran's service-connected lumbar spine disability since the August 9, 2007 VA examination.  Indeed, the preponderance of the evidence does not reflect that the Veteran has demonstrated forward flexion to 30 degrees or less, even as a result of pain, or that his lumbar spine disability is manifested by favorable ankylosis, as there is no evidence showing that his spine is fixed in flexion or extension during that time period.  Instead, the evidence shows that the Veteran has demonstrated forward flexion limited to no less than 40 degrees, with pain limiting his movement to 35 degrees.  The evidence also shows that the Veteran is able to demonstrate movement in all planes of excursion.  Although the February 2009 VA examination showed worsening flexion, these findings still warrant only a 20 percent rating under the General Rating Formula, but no higher.  Therefore, a rating higher than 20 percent is not warranted for the Veteran's service-connected lumbar spine disability under the General Rating Formula since August 9, 2007.

In evaluating the Veteran's claim under DeLuca for this time period, the Board notes that the Veteran reported having flare-ups of pain and manifested painful motion on objective examination.  The physicians who conducted the VA examinations in conjunction with this appeal did not estimate the Veteran's additional functional limitation during the Veteran's reported flare-ups; however, the Board finds no prejudice to the Veteran because the VA examiners noted the degree at which the Veteran experienced pain while demonstrating range of motion, including after repetitive use.  In this case, the Board finds that any additional functional impairment experienced by the Veteran is contemplated by the 20 percent rating currently assigned, as there is no lay or medical evidence that shows the Veteran's flare-ups resulted in any additional impairment beyond what is contemplated by the 20 percent disability rating currently assigned.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (clarifying that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

However, for the time period effective June 9, 2006 to August 8, 2007, when considering the functional effects of painful motion and resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent rating (but no higher) is warranted in light of the evidence from the July 2006 VA examination that shows pain limited the Veteran's forward flexion of the thoracolumbar spine to 30 degrees.  Because a 40 percent rating is warranted under the General Formula when forward flexion is limited to at least 30 degrees, the Board concludes that a 40 percent rating is warranted only for this time period that showed an increase in severity that was then not shown by the time of the August 9, 2007 VA examination and thereafter.

The Board has considered whether a rating higher than 20 percent may be granted under the IVDS Formula.  However, there is no lay or medical evidence that shows, during the applicable time period, the Veteran's service-connected lumbar spine disability was characterized by IVDS or incapacitating episodes thereof which required treatment and bed rest prescribed by a physician.  Therefore, a disability rating higher than 20 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

The Board notes that, when evaluating the disability rating assignable to a spinal disability, consideration must be given to whether a separate rating is warranted for any neurologic abnormalities associated with the spinal disability.  In this case, service connection has been established for left and right lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, effective from June 19, 2007.  As a result, the Board will consider whether a higher rating is warranted for service-connected left and right lower extremity radiculopathy in a separate section in this decision.  

At the August 2007 VA examination, the Veteran he reported experiencing urinary urgency and frequency, with a daytime voiding interval of two to three hours and nocturia with three voidings per night.  However, the Veteran denied the presence of any urinary incontinence, urinary urgency, retention, or frequency at the February 2009 VA examination and the Board notes that a September 2007 VA treatment record shows that the Veteran specifically denied having urinary symptoms or bowel movements.  Therefore, while there is a single report of urinary symptoms in this case, the Board finds that the preponderance of the evidence does not reflect that the Veteran has chronic urinary symptoms that are associated with his service-connected lumbar spine disability.  Likewise, the preponderance of the evidence does not contain any evidence of any other neurologic symptoms or disability related to the Veteran's service-connected lumbar spine disability.  Therefore, the Board finds that a separate compensable disability rating is not warranted for urinary symptoms or any other neurologic disability or symptoms related to the Veteran's service-connected lumbar spine disability.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected lumbar spine disability from August 9, 2007, but a 40 percent rating is warranted prior to that time.  Therefore, a staged rating is warranted in this case.  See Fenderson, 12 Vet. App. at 119.  Because the evidence preponderates against any higher rating, the benefit-of-the-doubt is not for further application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.  

Lower Extremity Radiculopathy

Service connection for left and right lower extremity radiculopathy was established in October 2007, as secondary to the service-connected lumbar spine disability, effective June 19, 2007.  The RO granted initial 10 percent ratings pursuant to 38 C.F.R. § 4.124a, DC 8599-8520 (2012).  In February 2008, the Veteran filed an informal claim seeking a higher rating for his service-connected disabilities.  

The Veteran's specific disability is not listed on the Rating Schedule.  Therefore, the RO assigned DC 8599-8520 pursuant to 38 C.F.R. § 4.27 and determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.124a, DC 8520, for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.20.  

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mid, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

The pertinent evidence of record includes VA examination reports dated August 2007 and February 2009 and the relevant findings of those examinations have been provided above.  In applying the relevant facts to the rating criteria under DC 8520, the Board finds that the preponderance of the evidence supports a finding that the Veteran's service-connected left and right lower extremity radiculopathy disabilities more nearly approximate moderate disabilities throughout the pendency of the appeal.  

In making this determination, the evidence shows that the Veteran's lower extremity neurologic disability was manifested by a sensory impairment as early as August 2007.  Indeed, there is evidence of decreased sensation to light touch in the bilateral lower extremities at that time; however, the sensory impairment was no more than mild, as the decreased sensation to light touch was impaired but not completely absent and the Veteran had normal sensation to pinprick testing.  Nevertheless, the evidence also shows that the Veteran's neurologic impairment was also manifested by a functional impairment in his left, but not right, lower extremity in August 2007.  Indeed, the evidence reflects that the Veteran's left lower extremity neurologic impairment was manifested by decreased ability to move his left ankle against some, but not full, resistance in dorsiflexion and plantar flexion, as well as great toe extension.  Left ankle jerk was also absent at that time.  However, the Veteran demonstrated normal motor function, with active movement against full resistance, in bilateral hip flexion and extension, bilateral knee extension, right ankle dorsiflexion and plantar flexion, and right great toe extension.  

The evidence shows that the Veteran only manifested a sensory impairment in his right lower extremity at the February 2009 VA examination, as there was normal sensation to pinprick and light touch in the left lower extremity but slightly decreased sensation to pinprick and light touch in the right lower extremity.  However, the Veteran's functional impairment increased in severity at the February 2009 VA examination, as he demonstrated active movement against some, but not full, resistance in bilateral hip flexion and extension, bilateral knee extension, bilateral ankle dorsiflexion and plantar flexion, and bilateral great toe extension, with absent bilateral ankle jerk.  

In sum, the Board finds that the evidence shows the Veteran's bilateral lower extremity neurologic disability is manifested by a sensory and functional impairment that has fluctuated in severity throughout the appeal period.  However, because the preponderance of the evidence shows that the Veteran has manifested some form of a sensory and functional impairment in the left and right lower extremities throughout the pendency of this appeal, the Board will resolve all reasonable doubt in favor of the Veteran and find that his left and right lower extremity radiculopathy disabilities more nearly approximate moderate disabilities as contemplated by DC 8520, which warrants an initial 20 percent rating as of June 19, 2007 (the effective date of the award of service connection).

However, the Board finds that a rating higher than 20 percent is not warranted at any point during the appeal period.  In making this determination, the Board notes that the February 2009 VA examination shows decreased motor function in the left and right lower extremities, while decreased motor function was only noted in the left lower extremity in August 2007.  However, the evidence as a whole does not show a severe or diffuse sensory or functional impairment in the left or right lower extremity at any point during the appeal period.  In this regard, the Board notes that the preponderance of the evidence only establishes a slightly decrease sensation to light touch in the lower extremities in August 2007, and that there is evidence of only slightly lessened sensation to light touch and pinprick in the right lower extremity in February 2009.  In addition, the Board notes that the Veteran continued to exhibit slight but not completely impaired motor strength in various functions of his bilateral lower extremities; however, the evidence does not show that the Veteran's neurologic impairment is manifested by muscle atrophy or results in foot dangling or dropping, no active movement possible in the muscles below the knees, or weakened or lost flexion of the knees in either extremity.  

In sum, the Board finds that, while the Veteran's functional impairment in the right lower extremity increased in severity with respect to motor function in the hip, knee, and ankle at the February 2009 examination, a severe or diffuse sensory impairment is not shown at that time.  There is also no evidence showing that the sensory impairment experienced by the Veteran in the left or right lower extremity increased to any significant degree to warrant a rating higher than 20 percent.  As such, the Board finds that the Veteran's neurologic impairment is no more than moderate and does not more nearly approximate a moderately severe or severe impairment as contemplated by DC 8520.  

Therefore, based on the foregoing, the Board finds that the Veteran's left and right lower extremity radiculopathy disabilities are manifested by a moderate sensory and functional impairment of the sciatic nerve throughout the pendency of this appeal and, thus, warrant separate, initial 20 percent ratings under DC 8520 as of June 19, 2007 and thereafter.  However, the preponderance of the evidence is against the grant of a disability rating higher than 20 percent at any time during the appeal period.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.  


Final Considerations

Extra-schedular Consideration

The Board has considered whether these issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2012).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's lumbar spine and bilateral lower extremity radiculopathy disabilities are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's decreased, painful lumbar spine motion and bilateral lower extremity sensory and functional impairment are contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his lumbar spine and bilateral lower extremity radiculopathy disabilities, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilized for his lumbar spine or radiculopathy disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, however, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the service connection claims that are being remanded in this decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Therefore, the Board will withhold its decision on the TDIU claim until the development regarding the service connection claims being remanded in this decision has been completed.  


ORDER

Entitlement to service connection for a disability manifested by left foot cramps, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities, is denied.  

Entitlement to service connection for a disability manifested by right foot cramps, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities, is denied.  

Entitlement to service connection for a disability manifested by left hamstring tightness, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities, is denied.  

Entitlement to service connection for a disability manifested by right hamstring tightness, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities, is denied.  

From June 9, 2006, to August 8, 2007, an initial, 40 percent rating (but no higher) is warranted for service-connected lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery, subject to the regulatory distribution of funds.

From August 9, 2007 entitlement to a disability rating higher than 20 percent for service-connected lumbar paravertebral muscle spasm, intervertebral osteochondral changes and spondylosis from L4 to S1, and lumbar disc herniation with status post lumbar surgery, is denied.  

An initial, 20 percent rating (but no higher) is warranted for service-connected left lower extremity radiculopathy as of June 19, 2007, subject to the regulatory distribution of funds.

An initial, 20 percent rating (but no higher) is warranted for service-connected right lower extremity radiculopathy as of June 19, 2007, subject to the regulatory distribution of funds.


REMAND

The Veteran is seeking entitlement to service connection for disabilities involving his left and right hip, which he believes are secondary to his service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  

Review of the record reveals that the Veteran was afforded a VA examination in February 2009 which evaluated his right hip and resulted in a diagnosis of right hip trochanteric bursitis and degenerative joint disease.  However, the Board finds that the February 2009 VA examination was inadequate because the VA examiner did not examine or otherwise address the Veteran's claimed left hip disability.  In addition, while the examiner provided a diagnosis and nexus opinion regarding whether the Veteran's current right hip disability is caused by or related to his service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities, the examiner did not address whether the current right hip disability is aggravated by the Veteran's service-connected disabilities, which is required in this case.  See Allen, 7 Vet. App. 439 at 449.  

Therefore, the Board finds that a remand is needed in order for the Veteran to be afforded a VA examination that evaluates his left hip disability and for a physician to provide an opinion regarding the likelihood that the Veteran's current left and/or right hip disability is caused by, related to, and/or aggravated by his service-connected lumbar spine and lower extremity radiculopathy disabilities.  

As note previously, because the outcome of the Veteran's service connection claims involving his left and right hip may affect the outcome of his pending TDIU claim, the TDIU claim is deemed inextricably intertwined with the service connection claim and will not be adjudicated until all requested development is conducted with respect to those claims.  See Harris, 1 Vet. App. at 180.

Accordingly, these claims are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine if he has a current left hip disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  The claims file must be made available to the examiner for review in conjunction with the examination.  

a.  A diagnosis of any current left and/or right hip disability should be rendered, with a discussion of the symptoms and manifestations of each disability.  

b.  After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current left or right hip disability is proximately due to or a result of the Veteran's service-connected lumbar spine and bilateral lower extremity disabilities.  

c.  The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current left or right hip disability is aggravated by the Veteran's service-connected lumbar spine and bilateral lower extremity disabilities.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

e.  If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

2.  Upon completion of the above-requested development, readjudicate the claims remaining on appeal, including the pending TDIU claim, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claims remain denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of these claims.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


